Of:                   Case 3:20-cr-00317-GPC Document 1 Filed 12/30/19 PageID.1 Page 1 of 3


~     2
                                       UNITED STATES DISTRICT COU

                                    SOUTHERN DISTRICT OF CALIFO
      3
      411 UNITED STATES OF AMERICA,                           Case No.:    1
      5                                    Plaintiff,
                                                              COMPLAINT FOR VIOLATION OF
      6
                      V.
      7                                                        Title 21 U.S.C. § 952 and 960
                                                               Importation of a Controlled Substance
      8        Christopher West,                             . (Felony)
      9                                  Defendant.
  10
                     The undersigned complainant being duly sworn states:
  11
  12                 On or about December 29, 2019, within the Southern District of California,
  13      11
        Christopher West, did knowingly and intentionally import 500 grams and more, to wit:
  14 ·-                             .

  15
          II approximately 16.36 kilograms (36.06 pounds), of a mixture and substance containing a
  16 detectable amount ofmethamphetamine, a Schedule II Controlled Substance, into the United
  17
               States from a place outside thereof, in violation of Title 21, United States Code, Sections
  18
  19 11 952 and 960.
  20                 The complainant states that this complaint is based on the attached Statement of Facts
  21
               incorporated herein by reference.
  22
  23                                                        OcJ~"B                  =
                                                            Special Agent Carmen Jacobsen
  24                                                        Homeland Security Investigations
  25 SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 30 th DAY OF
  26 DECEMBER 2019.
  27                                                         ~Mlit · v-Lrto&-0
                                                            HON ALLISON H. GODDARD
  28                                                        U.S. MAGISTRATE JUDGE
             Case 3:20-cr-00317-GPC Document 1 Filed 12/30/19 PageID.2 Page 2 of 3




                                       STATEMENT OF FACTS
 2

 3
                 On December 29, 2019, at approximately 10:35 a.m., Christopher West,
 4

 5 ..
          ("WEST"), ,a United States citizen, applied for entry into the United States from

 6   11 Mexico     through the San Ysidro Port of Entry in vehicle lane #29. WEST was the
 7   11
          driver and sole occupant of a 2005 GMC Sierra ("the vehicle") bearing California
 8

 9
     II license plates.

10              A Canine Enforcement Team was conducting pre-primary operations when
11
          the Human and Narcotic Detection Dog alerted to the spare tire of the vehicle.
12

13              A Customs and Border Protection Officer received two negative Customs
14   11
          declarations from WEST. WEST stated he was crossing the border to go to Chula
15

16   11
          Vista, California.

17              A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
18
          spare tire of the vehicle.
19

20              Further inspection of the vehicle resulted in the discovery of 17 packages
21 11
          concealed in the spare tire of the vehicle, with a total approximate weight of 16.36
22
     "kgs (36.06 lbs.). A sample of the substance contained within the packages field
23

24 11     tested positive for the characteristics of methamphetamine.
25
                WEST was placed under arrest at approximately 1:40 p.m.
26

27

28
          Case 3:20-cr-00317-GPC Document 1 Filed 12/30/19 PageID.3 Page 3 of 3




              During a post-Miranda interview, WEST admitted that he was going to be

 2 11   paid $2,500 USD to smuggle the narcotics into the United States. WEST claimed to
 3
        be driving the narcotics to North San Diego County, California.
 4

 5            WEST was arrested and charged with a violation of Title 21, United States
 6
        Code, 952 and 960, importation of a controlled substance.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
